Citation Nr: 1038452	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  03-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent for 
hemorrhoids with anal fissure and residual anal incontinence, to 
include whether separate ratings are warranted.

2.  Entitlement to an evaluation in excess of 20 percent for 
myositis of the cervical spine (claimed as the neck and upper 
back) and shoulders, to include whether separate ratings are 
warranted.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Molter


INTRODUCTION

The Veteran served on active duty from May 1986 to April 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the RO 
which continued 20 percent ratings for the Veteran's hemorrhoids, 
with anal fissure and residual anal incontinence, and myositis of 
the cervical spine (claimed as the neck and upper back) and 
shoulders.  In October 2006, August 2007, and May 2009, the Board 
remanded this claim for further development.

As will be discussed below, the Board believes that the issue 
concerning separate ratings under Diagnostic Codes 7332 (for 
rectum and anal, impairment of sphincter control) and 7336 (for 
hemorrhoids), as well as the issue of separate ratings for the 
cervical spine (claimed as the neck and upper back) and 
shoulders, as contemplated by the criteria of Diagnostic Codes 
5021 and 5003, may be reasonably inferred from the evidence of 
record.  Therefore, the Board will construe these issues, for 
purposes of this appeal, as listed on the cover page.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has hemorrhoids with persistent bleeding and anal 
fissure.

2.  The Veteran has residual anal incontinence that results in 
daily leakage and involuntary bowel movements, the amounts of 
which are not described as extensive requiring a continuous use 
of absorbent pads.

3.  The Veteran has myositis resulting in forward flexion of the 
right and left shoulders of no less than 70 degrees due to pain 
and lack of endurance on repetitive exercises; and resulting in 
forward flexion of the cervical spine (claimed as the neck and 
upper back) of no less than 20 degrees due to pain and lack of 
endurance on repetitive exercises, which results in no more 
moderate impairment.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for hemorrhoids with 
anal fissure is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.113, 4.114 
Diagnostic Code 7336 (2009).

2.  A separate 30 percent evaluation for residual anal 
incontinence, associated as a residual of hemorrhoids, is 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.113, 4.114 Diagnostic Code 7332 
(2009).

3.  A separate 20 evaluation for limitation of motion of the 
cervical spine (claimed as the neck and upper back), associated 
as a residual of myositis, is warranted.  38 U.S.C.A. § 1155, 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.71, 4.71a (2009); Diagnostic Codes 5003 and 5021 (2003, 2009); 
and Diagnostic Codes 5290 (as in effect prior to September 26, 
2003) and 5242 (2009).

4.  A separate 20 percent evaluation for limitation of motion of 
the right shoulder, associated as a residual of myositis, is 
warranted.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71, 4.71a; 
Diagnostic Codes 5003, 5021, 5201.

5.  A separate 20 percent evaluation for limitation of motion of 
the left shoulder, associated as a residual of myositis, is 
warranted.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71, 4.71a; 
Diagnostic Codes 5003, 5021, 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, 
a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to substantiate 
an increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific and does not require the VA 
to notify a veteran of the alternative diagnostic codes or of 
potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.  
December 2007 and June 2008 letters fulfilled the notice 
requirements as required by Dingess and Vazquez-Flores II.  In 
addition, the Veteran was given the applicable diagnostic code 
criteria on several occasions.  Subsequent to the notice letters, 
the Veteran's claims were readjudicated in a March 2009 
supplemental statement of the case.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing evidence 
to obtain or development required to create any additional 
evidence to be considered in connection with the claims herein 
decided.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the matters decided on appeal.  Any such error 
is deemed harmless and does not preclude appellate consideration 
of the matters herein decided, at this juncture.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

All relevant evidence necessary for an equitable resolution of 
the issue remaining on appeal has been identified and obtained, 
to the extent possible.  The evidence of record includes VA 
examination reports, VA treatment records, service treatment 
records, identified private treatment records, and statements 
from the Veteran and his representative.  

The Board has carefully considered the provisions of the VCAA in 
light of the record on appeal, and for the reasons expressed 
above; it finds that the notice and development of the claim has 
been consistent with these provisions.  Accordingly, the Board 
will proceed to a decision on the merits.

II. Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding the degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for 
an established service-connected disability, the present level of 
disability is of primary concern and past medical reports do not 
take precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the recency 
and adequacy of examinations.  See Powell v. West, 13 Vet. 
App. 31, 35 (1999).

When considering the rating to be assigned, evaluation of the 
medical evidence since the date of the claim for increase to 
consider the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
is not duplicative of or overlapping with the symptomatology of 
the other condition.  38 C.F.R. § 4.14 (2009); Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).

A.  Hemorrhoids with anal fissure and residual anal incontinence

The Veteran's hemorrhoids with anal fissure and residual anal 
incontinence are currently rated as 20 percent disabling under 
Diagnostic Code 7336.  Under this code, whether external or 
internal, hemorrhoids with persistent bleeding and secondary 
anemia, or fissures warrant a 20 percent rating.  38 C.F.R. § 
4.114.  Here, the record evidence demonstrates that the Veteran 
has internal hemorrhoids as shown by colonoscopy, has at least 
one anal fissure as shown by rectal examinations, and has 
persistent rectal bleeding as established by the Veteran's 
competent and credible lay evidence.  Nonetheless, the Board 
observes that the Veteran is currently in receipt of the highest 
possible schedular rating under Diagnostic Code 7336, a 20 
percent rating.

Having reviewed the record, however, the Board finds that the 
anal incontinence, which has been established by the medical 
evidence to be a residual of the Veteran's hemorrhoids, should be 
rated separately under Diagnostic Code 7332, in order to address 
the Veteran's distinct symptoms of leakage and involuntary bowel 
movements.

Specifically, 38 C.F.R. § 4.114 states that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7245 to 
7348 inclusive shall not be combined with each other.  Instead, a 
single evaluation should be assigned under the diagnostic code 
which reflects the predominant disability picture.  However, the 
Veteran's hemorrhoids are rated under Diagnostic Code 7336, which 
is not one of the codes listed above, and because the Veteran now 
manifests distinct residuals associated with his hemorrhoids, 
which are not contemplated by Diagnostic Code 7336, the Board 
will not be violating the anti-pyramiding rule by considering a 
separate rating under Diagnostic Code 7332 (which is also not one 
of the inclusive diagnostic codes listed under 38 C.F.R. 
§ 4.114).

Under Diagnostic Code 7332, (for rectum and anus, impairment of 
sphincter control), a 10 percent evaluation is warranted for 
constant slight, or occasional moderate leakage.  A 30 percent 
evaluation is warranted for occasional involuntary bowel 
movements, necessitating wearing of a pad.  A 60 percent 
evaluation is warranted for extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent evaluation is 
warranted for complete loss of sphincter control.  38 C.F.R. 
§ 4.114.

A March 2001 VA psychiatry record shows that the Veteran 
complained of rectal bleeding.  A May 2002 VA examination report 
shows that the Veteran complained of pain in his anus and 
periodic rectal bleeding.  He reported having hemorrhoids, which 
were banded and required surgery for anal fissure and hemorrhoids 
in 1994.  However, the Veteran reported that the condition had 
reoccurred, and that he experiences considerable pain on 
defecation and rectal bleeding.  The Veteran refused a rectal 
examination.

An October 2002 VA examination report shows that the Veteran 
reported stress incontinence of stool frequently and wears a pad, 
because it occurs daily with the oozing of small amounts of soft 
brown liquid or stool.  The Veteran stated that in the past few 
months, he has occasionally had a small amount of red blood.  A 
rectal examination showed no external hemorrhoids.  The sphincter 
tone appeared to be within normal limits or slightly weak, and 
there was some scarring in the anal canal, although no serious 
constriction.  The prostate was within normal limits.  The 
Veteran was assessed as having hemorrhoids, status post surgical 
treatment with residual anal incontinence.

Additional VA treatment records show that the Veteran complained 
of chronic rectal pain, hemorrhoids, an inability to hold bowel 
movements (resulting in staining of the underwear), and rectal 
bleeding.

A September 2008 VA examination report shows that the Veteran 
reported having hemorrhoidal bleeding beginning in 1988.  He 
related having current hemorrhoid bleeding three to four times a 
week.  He reported some anal itching, but no swelling and no 
perianal discharge.  The Veteran reported fecal incontinence for 
the last several years, which he stated occurs once or twice a 
day with fecal leakage and involuntary bowel movements.  The 
Veteran denied using absorbent pads.  He related that there was 
no thrombosis of the hemorrhoids, but that there is a moderate 
amount of bleeding 3 to 5 times a week.  The Veteran reported 
fecal incontinence which occurred daily.

After a careful and considered review of the evidence, as 
described above, the Board finds that a separate rating is 
warranted for the Veteran's residual anal incontinence under 
Diagnostic Code 7332.  At his October 2002 VA examination, the 
Veteran reported having stress incontinence of stool frequently, 
and that he wore a pad because the incontinence occurred daily 
with the oozing of small amounts of soft brown liquid or stool.  
At the September 2008 VA examination, the Veteran reported fecal 
incontinence for the last several years, which occurred once or 
twice a day with fecal leakage and involuntary bowel movements, 
but he denied using absorbent pads.  A description of similar 
complaints is also indicated in additional VA treatment records.  
Although the Veteran did describe a daily occurrence of leakage 
and involuntary bowel movements, he did not relate a description 
that indicates that such symptoms are extensive.  Instead, the 
record evidence shows that he described "small amounts" of 
brown liquid or stools, for which he wore a pad according to the 
VA report in 2002, but later indicates he did not require the 
continued use of a pad according to the VA report in 2008.  Thus, 
given the overall lay and medical evidence in this case, the 
Board finds that the record evidence does not show the extensive 
leakage, which is required for a 60 percent rating under 
Diagnostic Code 7332.  Accordingly, the Board finds it reasonable 
to conclude that the Veteran's symptoms of residual anal 
incontinence more nearly approximate the criteria for a 30 
percent rating, and thus provide no basis for a higher separate 
rating under Diagnostic Code 7332, during the applicable rating 
period.  Thus, in light of the above, the Board concludes that 
staged ratings pursuant to Hart are not warranted.  Hart, 21 Vet. 
App. 505.

B.  Myositis

The Veteran has established service connection for myositis, 
which is currently evaluated pursuant to Diagnostic Code 5021, 
and which also contemplates the criteria for degenerative 
arthritis under Diagnostic Code 5003.  As reflected by the 
medical evidence, and for which service connection has been 
established, the specific joints involved are the neck, upper 
back and shoulders.  Pursuant to 38 C.F.R. § 4.45(f) (2009), for 
purposes of rating disability from arthritis, the shoulder is 
considered a major joint; and the cervical vertebrae, the dorsal 
vertebrae and the lumbar vertebrae are considered a group of 
minor joints, which are ratable on a parity with major joints.  
Hence, in light of governing regulation, the Board finds that 
separate ratings are warranted for the Veteran's myositis of the 
cervical spine (claimed as the neck and upper back) and the 
shoulders, based on limitation of motion of each of the specific 
joints involved.  See 38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic 
Codes (DC) 5021-5003; Esteban v. Brown, supra.

Under DC 5021, myositis will be rated on limitation of motion of 
the affected parts, as degenerative arthritis.  Under DC 5003, 
degenerative arthritis will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a.

Under DC 5290, in effect before September 26, 2003, a 20 percent 
rating is warranted for moderate limitation of cervical spine 
motion.  The highest rating allowable pursuant to this former 
diagnostic code, 30 percent, is warranted for severe limitation 
of cervical spine motion.  38 C.F.R. § 4.71a, DC 5290 (2002).

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-ups, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

With respect to the cervical spine (claimed as the neck and upper 
back), the Board notes that the criteria for evaluating 
disabilities of the spine were amended twice since the Veteran's 
appeal began.  Both the old and new criteria are applicable.  The 
new criteria cannot, however, be applied prior to the effective 
date of the amendment.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The retroactive 
reach of the revised regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of that change.

Effective September 26, 2003, the evaluation of the spine is 
evaluated using the General Rating Formula for Diseases and 
Injuries of the Spine with reference to DC 5242, for degenerative 
arthritis.  This formula provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching, 
in the area of the spine affected by the residuals of injury or 
disease:

10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height, 

20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, 

30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 

40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).

With respect to the shoulders, DC 5201 provides that limitation 
of motion of the (major or minor) arm at shoulder level warrants 
a 20 percent rating.  Limitation of motion of the arm midway 
between the side and shoulder level warrants a 20 percent rating 
for minor arm, and a 30 percent rating for the major arm.  
Limitation of motion of the arm to 25 degrees from the side 
warrants a 30 percent rating for the minor arm, and a 40 percent 
rating for the major arm.

Review of the record shows that a May 2002 VA examination report 
indicates that the cervical spine was slightly tender on deep 
palpation.  The Veteran complained of persistent neck pain which 
radiates over to his bilateral shoulders, weakness especially in 
the right upper extremity, stiffness, fatigability in the muscles 
and lack of endurance.  The Veteran had pain on range of motion 
of his cervical spine and forward flexion was to 40 degrees, 30 
degrees rotation bilaterally, 20 degrees of side bending 
bilaterally and extension was to 10 degrees.  He had increased 
pain on shoulder range of motion which is explained more as 
tightness.  Active range of motion about the shoulder revealed 
abduction of 100 degrees, forward flexion of 100 degrees, 
external rotation of 60 degrees and internal rotation of 60 
degrees.  Passive range of motion however is fully maintained.  
However, he has increased pain due to muscle tightness.  The 
Veteran was assessed as having myositis of the neck, shoulder, 
and upper back.  The Veteran refused to have x-rays or blood 
work.  

An October 2002 VA examination report shows that the Veteran 
complained of chronic muscle spasm in the neck.  Upon 
examination, his neck showed a marked loss of rotation of his 
head, especially to the right.  There was also restriction of 
flexion and extension.  The neck veins were flat.  The Veteran 
was assessed with myositis of the neck.  

A February 2004 VA treatment record shows that the range of 
motion of the neck revealed forward bending to about 75-100 
degrees, backward bending to 30 degrees, side bending, 
bilaterally, to about 30 degrees, rotation to the right was about 
15 degrees and the left was about 30-45 degrees.  Upper extremity 
range of motion was completely normal with normal abduction of 
the shoulder bilaterally, to more than 150 degrees and internal 
and external rotation of the shoulders was unremarkable.  

A September 2008 VA examination the Veteran reported stiffness 
and pain in the neck.  The neck pain starts at the tips of the 
spinous process of the lower cervical vertebral bodies and 
radiates to the lower back.  The neck pain flares up every day 
for several hours.  The Veteran denied using an assistive device.  
Upon examination, the tips of the spinous process of the mid 
cervical vertebral bodies are tender on deep palpation.  Forward 
flexion occurs from 0 to 30 degrees with pain starting at 20 
degrees, extension occurs from 0 to 10 degrees with pain starting 
at 10 degrees.  Left and right lateral flexion occur from 0 to 25 
degrees with pain starting at 20 degrees and left and right 
lateral rotation occur from 0 to 50 degrees with pain starting at 
40 degrees.  Repetitive exercises reduce forward flexion from 0 
to 20 degrees due to pain and lack of endurance.  

The right shoulder was tender on deep palpation in the anterior 
aspect.  Forward flexion occurred from 0 to 90 degrees with pain 
starting at 80 degrees.  External and internal rotation both 
occur from 0 to 60 degrees with pain starting at 50 degrees.  
Repetitive exercises reduced forward flexion from 0 to 70 degrees 
due to pain and lack of endurance.  

The left shoulder was also slightly tender on deep palpation.  
Forward flexion was to 100 degrees with pain starting at 90 
degrees.  Abduction was to 110 degrees with pain starting at 90 
degrees.  Both external and internal rotation was to 70 degrees 
with beginning at 60 degrees.  Repetitive exercises reduced 
forward flexion from 0 to 70 degrees due to pain and lack of 
endurance.

Various VA treatment records show that the Veteran complained of 
pain and muscle spasm of the neck.

Accordingly, the Board has examined the evidence of record and 
finds that at no time during the appeal period has the evidence 
shown that the Veteran's shoulder abduction or forward flexion 
for either arm has been less than 70 degrees (even on repetitive 
exercises with objectively demonstrated pain and lack of 
endurance), but does show limitation of motion of both arms at 
shoulder level.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. at 205 (discussing the 
Board's obligation to explain how pain is factored into the 
evaluation of the Veteran's disability).  Further, the record 
evidence contains no showing that the Veteran demonstrates 
limitation of motion of either arm midway between the side and 
shoulder level, or to 25 degrees from the side, based on range of 
motion findings shown on examinations.  For these reasons, a 
separate 20 percent rating, and no greater, is warranted for each 
shoulder under DC 5201.

With respect to the cervical spine (claimed as the neck and upper 
back), the evidence shows that the Veteran complained of pain, 
stiffness, and muscle spasm of the neck.  The medical data show 
that pain was appreciated on cervical spine motion, but forward 
flexion to 40 degrees was also shown on examination in May 2002.  
Although the ranges of cervical spine motion, in degrees, were 
not recorded during the October 2002 examination, the Veteran 
showed restricted motion of the cervical spine on flexion and 
extension, and marked loss of rotation especially to the right.  
In any event, on his examination in February 2004, the Veteran 
was able to demonstrate forward bending of the neck to about 75 
to 100 degrees.  Nonetheless, on his examination in September 
2008, the Veteran showed limited cervical spine motion measuring 
0 to 30 degrees of forward flexion, with pain starting at 20 
degrees, and with repetitive exercises reducing his forward 
flexion to 20 degrees due to pain and lack of endurance.  Thus, 
the objective physical findings and the Veteran's lay observation 
of symptoms as noted above, in the aggregate, would tend to 
justify a favorable comparison with a disability picture that 
more nearly approximates forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees (which 
would also tend to support a finding of moderate limitation of 
cervical spine motion), which contemplates a 20 percent rating 
under former DC 5290, and the revised formula for spinal 
disorders.  See Spurgeon and DeLuca, both supra.  Further, the 
record evidence contains no showing that the Veteran has forward 
flexion of the cervical spine at 15 degrees or less, or has 
ankylosis of the entire cervical spine, based on the range of 
motion findings described above.  For these reasons, a separate 
rating in excess of 20 percent for limitation of motion of the 
cervical spine, evaluated under former DC 5290 and the revised 
rating formula for spinal disorders, is not warranted.  Thus, 
neither the former nor the revised rating criteria are more 
favorable to Veteran during the applicable rating period.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

In this context, the Board observes that although the criteria 
under the prior Diagnostic Codes 5290-5292 were less defined and 
numerical ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended regulations.  
In adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the American 
Medical Association Guides to the Evaluation of Permanent 
Impairment, 2nd ed., (1984), which is the last edition of the 
Guides that measured range of motion of the spine using a 
goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 
(Sept. 4, 2002).  Therefore, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  There is no inconsistency, then, in applying the current 
ranges of motion to rating spine disabilities under the old 
criteria.

Overall, the evidence does not support separate evaluations in 
excess of 20 percent for myositis of the cervical spine (claimed 
as the neck and upper) and for each shoulder. 38 C.F.R. § 4.7.  
Even considering the Veteran's subjective complaints of pain, the 
medical evidence of record contains no showing of any additional 
limitation of motion demonstrated upon repetitive motion that 
would support separate evaluations in excess of the 20 percent 
presently assigned for each of the affected joints during the 
applicable rating period.  See DeLuca, supra; 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).  Thus, in light 
of the above, the Board concludes that staged ratings pursuant to 
Hart are not warranted.  Hart, 21 Vet. App. 505.

C.  Extra-schedular Consideration

Also considered by the Board is whether the Veteran's 
disabilities warrant referral for extra-schedular consideration.  
The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  There 
is no showing that his hemorrhoids with anal fissure, residual 
anal incontinence, and myositis of the cervical spine (claimed as 
the neck and upper back) and shoulders reflect so exceptional or 
unusual a disability picture as to warrant the assignment of 
separate evaluations higher than the 30 and 20 percent ratings 
currently assigned.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that his disabilities result in interference with 
employment, beyond that contemplated in the assigned evaluation, 
during the applicable rating period.  In this regard, the Board 
notes that the Veteran's 30 and 20 percent ratings contemplate 
occupational impairment and the separately assigned evaluations 
have adequately taken this into account.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Moreover, the Veteran's conditions are not shown to warrant 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
reported no previous hospitalizations (except for his hemorrhoid 
surgery in 1994) or emergency room visits for his service 
connected disabilities.  Given the newly assigned ratings for the 
Veteran's disabilities the Board finds that the schedular ratings 
adequately address the Veteran's disabilities.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
hemorrhoids with anal fissure is denied.  

Entitlement to a separate 30 evaluation for residual anal 
incontinence, associated as a residual of hemorrhoids, is 
granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to a separate 20 percent evaluation for limitation of 
motion of the right shoulder, as associated as a residual of 
myositis, is granted, subject to the provisions governing the 
award of monetary benefits.

Entitlement to a separate 20 percent evaluation for limitation of 
the motion of the left shoulder, associated as a residual of 
myositis, is granted, subject to the provisions governing the 
award of monetary benefits.

Entitlement to a separate 20 percent evaluation for limitation of 
motion of the cervical spine (claimed as the neck and upper 
back), associated as a residual of myositis, is granted, subject 
to the provisions governing the award of monetary benefits.


REMAND

With respect to the Veteran's claim for entitlement to a TDIU, 
the Board has determined that further development is warranted.

The Board observes that the Veteran now satisfies the schedular 
requirements of 38 38 C.F.R. § 4.16(a) (2009), by virtue of the 
Board's favorable decision to grant separate evaluations for the 
underlying conditions and their associated residuals, as 
discussed above.  In this context, following the September 2008 
VA examination, the examiner opined that the Veteran was severely 
impaired due to neck and upper back pain and hemorrhoidal 
bleeding and fecal incontinence.

Thus, the September 2008 VA examiner's opinion appears to have 
reasonably raised the issue of entitlement to a TDIU.  The Board 
notes that the examiner made reference to the fact that other 
medical issues may contribute to the Veteran's unemployability.  
As such, the Veteran should be afforded a VA examination in order 
to obtain an opinion as to whether the Veteran's service-
connected disabilities render him unemployable.

In this case, as the Veteran meets the percentage requirements of 
38 C.F.R.            §  4.16(a) (with a combined rating of 70 
percent or more, and one 40 percent disability in combination due 
to disabilities of common etiology or affecting a single body 
system (i.e., the digestive system)), the examiner should address 
whether the Veteran is unable to obtain or retain substantially 
gainful employment due to the combined effect of all of his 
service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, by an appropriate examiner, at a 
VA medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the examiner(s) 
designated to examine the Veteran, and the 
report(s) of the examination(s) should 
include discussion of the Veteran's 
documented medical history and assertions.  

After examining the Veteran, the examiner 
should provide an opinion as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran's service-connected disabilities, 
in and of themselves, render him unable to 
secure or follow a substantially gainful 
occupation.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completing the requested action, 
and any additional notification and 
development deemed warranted, adjudicate the 
issue of entitlement to a TDIU pursuant to 
38 C.F.R. § 4.16(a), in light of all 
pertinent evidence and legal authority.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided an SSOC and given an appropriate 
opportunity to respond before the case is 
returned to the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


